Citation Nr: 1130672	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  09-46 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for left optic neuropathy, status post (s/p) tumor removal.

2.  Entitlement to service connection for right eye deterioration.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a cardiac disorder characterized by heart palpitations. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to July 1976 and from July 1978 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Columbia, South Carolina.

The Board notes that the Veteran submitted materials, purportedly in support of this appeal, that related to disorders other than those which are appealed herein.  If the Veteran intends to claim service connection for sleep apnea or osteopnea he should do so with specificity at the RO.  Furthermore, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, indicating that he was treated for sarcoidosis.  The Veteran's most recent application to reopen his claim for service connection for sarcoidosis was denied by the RO in a November 2009 rating decision, there is no indication in the claims file that the Veteran filed a Notice of Disagreement with that decision, and it is not part of this appeal.  Therefore, if the Veteran intends to file a new application to reopen his claim for service connection for sarcoidosis, he should also do this with specificity at the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he lost most of the vision in his left eye, reduced vision in his right eye, and has headaches, all as a result of a pituitary macroadenoma that impinged on his left optic nerve which he contends had onset during his service.  This tumor was surgically removed in February 2008.  After the tumor was removed, the vision in the Veteran's right eye improved, but he continued to have only light perception in his left eye.  While the Veteran at one time asserted that his headaches resolved after the surgery, in February 2009 he complained of continuing left sided headaches that begin insidiously, gradually worsened, and then spontaneously resolved.  Thus, it is unclear whether the Veteran continued to experience headaches.  The Veteran also contends that he has a long history of heart palpitations and chest pains that began in service and continued to the present time.  However, the cause for these symptoms has never been found.

At the outset, the Board notes that after the claims file was transferred to the Board, the Veteran submitted a VA Form 21-4142 indicating that he received additional treatment for his left eye and his heart palpitations from the VA Medical Center in Charleston, South Carolina.  An accompanying statement from the Veteran indicated that he wanted these records considered in support of his claim.  It is noted that the Veteran claims that his left eye disorder, right eye disorder, and headaches all have a common etiology, causing these issues to be inextricably intertwined with one another.  Thus, a remand is necessary in order to enable the agency of original jurisdiction (AOJ) to obtain and consider these more recent VA treatment records with respect to all of the Veteran's claims.

Furthermore, the Board finds that the Veteran should be afforded VA examinations with regard to his claims.  The Board notes that the Veteran complained of headaches on various occasions during service, frequent headaches were noted on an examination of the Veteran that took place in service in August 1974, and the Veteran checked "yes" to experiencing frequent headaches on a Report of Medical History that he completed in July 1976.  The Veteran also contends that a physician told him that his pituitary tumor was of longstanding duration and might have been present for as long as 20 years.  The Veteran contends that his in-service headaches, as well as some deterioration in his vision that caused him to need glasses in service, were early symptoms of his pituitary tumor.  While the Veteran's in-service headaches appear to have onset in the 1970s, close to 30 years prior to the diagnosis of a pituitary tumor, his report of continued symptoms culminating in the diagnosis of the tumor after further visual deterioration warrants further investigation.  A VA examination should be conducted to determine whether the Veteran currently has headaches that are related to the headaches that he experienced in service.  Further, an opinion should be obtained as to whether the headaches and other symptoms that the Veteran reported in service at least as likely as not represented the onset of his pituitary macroadenoma. 

With respect to the Veteran's allegation regarding heart palpitations, the Veteran's service treatment records document multiple complaints of chest pains and palpitations.  VA treatment records reflect that the Veteran continues to complain of these symptoms.  While the evidence does not show that the Veteran is currently diagnosed with any type of cardiac disorder, he nonetheless complains of persistent or recurrent symptoms that may be associated with a disability and which he contends have existed since service.  Under these circumstances, he should be afforded a VA examination to determine whether he currently has a cardiac disorder that is related to his in-service complaints of palpitations and chest pain.  See 38 U.S.C.A. § 5107(d). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should contact the Veteran and request that he identify all treatment that he received for his vision, headaches, or heart palpitations since September 2009. All identified treatment records should be obtained, including records from the Charleston VAMC, where the Veteran contends he received continuing treatment for his left eye and his palpitations.  If records are identified but cannot be obtained, this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2.  Thereafter, the Veteran should be afforded a VA examination to determine the etiology of any current headache disorder.  The claims file should be reviewed in conjunction with the examination.  If a chronic headache disorder is diagnosed, then the examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that the Veteran's in-service headaches represented the onset of this disorder, or if the Veteran's current headache disorder was otherwise caused or aggravated by his military service.  

The examiner should also indicate whether it is at least as likely as not (at least 50 percent likely) that the Veteran's headaches and decreased visual acuity in service represented the onset of the pituitary macroadenoma that was diagnosed and surgically removed in 2008.  If so, the examiner should further indicate whether it is at least as likely as not (at least 50 percent likely) that the Veteran's current visual problems in his right and left eyes, as well as any current headache disorder, were caused or aggravated by this tumor.

The examiner should set forth a complete rationale for his or her conclusions in the report of examination.  If the examiner is unable to provide an opinion with respect to one or more of the questions posed above without resort to undue speculation, then he or she should explain why this is the case.  

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any cardiac or other disorder that is characterized by heart palpitations.  The claims file should be reviewed in conjunction with the examination.  All necessary tests and studies should be performed.  The examiner should indicate whether the Veteran currently has any type of cardiac condition or other medical problem that is characterized by heart palpitations.  If any such disorder is diagnosed, the examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that such disorder onset during, or was caused or aggravated by, the Veteran's military service.  In doing so, the examiner should discuss the Veteran's in service complaints of heart palpitations and chest pains.  The examiner should set forth a complete rationale for his or her conclusions in the report of examination.  If the examiner is unable to provide the requested opinion(s) without resort to undue speculation, then he or she should explain why this is the case.

4.  After completion of the above development, the Veteran's claims should be re-adjudicated.  If the determinations remain unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.   The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



